DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/15/2022 responsive to the Office action filed 11/15/2021 has been entered. Claims 1 and 11 have been amended. Claims 3 and 15 have been cancelled. Claims 1, 2 and 4-14 remain pending in this application.

Response to Arguments

Claim 15 has been canceled to address the informality, thus the objection of claims 10 and 15 has been moot.
Applicant’s arguments, see Amendment pages 5-9, filed 02/15/2022, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yukawa (US 2009/0038726-of record) with Ishihara (US 2009/0308519), Murata (US 2010/0212795-of record) and additional supporting evidence provided by “5000NS Removable/Readherable Strong Adhesive 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger (Reg. No. 66,130) on 03/01/2022.
The application has been amended as follows:  

1.	(Currently amended) A pneumatic tire, comprising: 
an annular-shaped tread portion extending in a tire circumferential direction; 
a pair of side wall portions disposed on both sides of the tread portion; and 
a pair of bead portions disposed to the inside of the side wall portions in a tire radial direction, 
a plurality of circumferential grooves that extend in the tire circumferential direction being provided in the tread portion, and a belt-shaped sound-absorbing member being bonded via an adhesive layer to a tire inner surface in a region corresponding to the tread portion along the tire circumferential direction, the tire being characterized in that: 

the sound-absorbing member has a tensile strength of 60 kPa to 110 kPa; 
the adhesive layer is double-sided adhesive tape having a thickness of 0.1 mm to 1.2 mm; and
the sound- absorbing member is constituted by a single sound-absorbing member extending in the tire circumferential direction, the single member being of uniform thickness at least within a range corresponding to the bonded surface of the sound-absorbing member as seen in a cross-section orthogonal to the longitudinal direction thereof, and having a constant cross-sectional shape along its longitudinal direction.

8.	(Cancelled) 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
With respect to Claim 1, Yukawa (US 2009/0038726-of record) teaches a pneumatic tire (Fig. 3), comprising: an annular-shaped tread portion (“3t”) extending in a tire circumferential direction; a pair of side wall portions (“3s, 3s”) disposed on both sides of the tread portion; and a pair of bead portions (“3b, 3b”) disposed to the inside of the side wall portions in a tire radial direction (Pa [0019]), and a belt-shaped sound- i or 3 i, for example, by an adhesive or a pressure sensitive adhesive double-coated tape.”, Pa [0051]), wherein the sound-absorbing member has a tensile strength of 60 kPa to 110 kPa (“the tensile strength of the spongy material is 80 kPa or more… at most 150 kPa”, Pa [0046]; In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP 2144.05 (I)); the adhesive layer is double-sided adhesive tape having a thickness of 0.1 mm to 1.2 mm (in examples (Pa [0067]), “5000NS” made by Nitto Denko Corporation is used as a pressure sensitive adhesive double-coated tape which has a thickness of 0.16 mm (See “5000NS Removable/Readherable Strong Adhesive Double-Sided Adhesive Tape (NITTO DENKO)” from MiSUMi); and the sound- absorbing member is constituted by a single sound-absorbing member extending in the tire circumferential direction (Fig. 2).
Yukawa is silent to a plurality of circumferential grooves that extend in the tire circumferential direction being provided in the tread portion and the sound-absorbing member having a width of 70% to 95% of a ground contact width of the tire, and the circumferential grooves included in a region in a tire width direction in which the sound-absorbing member being disposed have a total width of 25% to 40% of the width of the sound-absorbing member. 
In the same field of endeavor, a pneumatic tire, Ishihara (US 2009/0308519) teaches that the pneumatic tire comprises a porous layer that is fixedly attached to a tire inner surface over a width across a tire equatorial plane, which corresponds to 30% to 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Yukawa with the teachings of Ishihara such that the one would dispose the sound-absorbing member (“noise damper”) having a width of 30% to 100% of a ground contact width of the tire in order to achieve an excellent noise reduction effect. Even though Ishihara does not specifically teach the claimed range (70% to 95%), the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range taught by Ishihara overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. (See MPEP 2144.05 (I))
Ishihara further shows four circumferential grooves that extend in the tire circumferential direction being provided in the tread portion (Fig. 1).
Furthermore, in the same field of endeavor, a pneumatic tire, Murata (US 2010/0212795) teaches a tire with tread pattern having multiple grooves (Fig. 1) wherein each of circumferential main grooves 3, 4A, 4B has the width in the range of 4 to 9 % of the tire ground contact width (Pa [0058]) for the purpose of a balance between the dry grip performance and the wet performance (P0057).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Yukawa with the teachings of Ishihara and Murata such that the one would provide four circumferential main grooves in the tread portion for the purpose of the dry grip performance and the wet performance. Further, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the 
However, a primary reason why it is deemed novel and non-obvious over the prior arts to a pneumatic tire as instantly claimed is that the prior arts does not teach or suggest that the single member being of uniform thickness at least within a range corresponding to the bonded surface of the sound-absorbing member as seen in a cross-section orthogonal to the longitudinal direction thereof, and having a constant cross-sectional shape along its longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742